 Case 3:17-cv-00728-D Document 113-1 Filed 08/01/19          Page 1 of 1 PageID 9909



                IN THE UNITED STATES COURT
            FOR THE NORTHERN DISTRICT OF TEXAS
                      DALLAS DIVISION


THOMAS BUCHANAN, on behalf of
himself and all others similarly
situated,

                 Plaintiff,                      Case No. 3:17-cv-00728-D

                     v.

SIRIUS XM Radio, Inc.,

               Defendant.


       [PROPOSED] ORDER GRANTING MOTION TO INTERVENE

The Court, having reviewed Patrick Maupin’s Motion to Intervene, and having
found that good cause exists for the granting of such Motion, hereby ORDERS
that his Motion to Intervene is GRANTED.

The Complaint provided with the Motion shall be considered filed as of the date of
this order.

As Intervenor Patrick Maupin has agreed to be bound by the protective order in
this case, the existing parties are ordered to provide Intervenor with true and
correct, unredacted electronic copies of all filings they have made in this case, and
all discovery they have produced to other parties in the case, as part of their Initial
Disclosures under FRCP 26(a)(1).

SO ORDERED

August _____, 2019

                                        SIDNEY A FITZWATER
                                        UNITED STATES DISTRICT JUDGE
